UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-20



WARREN ROBERT GREGORY,

                                              Petitioner - Appellant,

           versus


MARVIN L. POLK, Warden,        Central    Prison,
Raleigh, North Carolina,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-01-84-5-BO-HC)


Argued:   May 22, 2006                         Decided:   July 7, 2006


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: William Gregory Duke, BLOUNT & DUKE, Greenville, North
Carolina, for Appellant.    Edwin William Welch, Special Deputy
Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.      ON BRIEF: Steven M. Fisher,
Greenville, North Carolina, for Appellant.     Roy Cooper, North
Carolina Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     We granted a certificate of appealability in this state court

capital murder case under 28 U.S.C. § 2253(c) to review whether the

district court was correct in concluding that the state court’s

decision to deny the defendant’s Brady claim was neither contrary

to federal law nor an unreasonable application of federal law. See

28 U.S.C. § 2254(d).

     Petitioner Warren Robert Gregory was convicted on April 13,

1993, in state court in Pitt County, North Carolina, of multiple

counts of kidnaping, rape, and murder.    For each of his two murder

convictions, Gregory was sentenced to death.     The North Carolina

Supreme Court affirmed the convictions and sentences, State v.

Gregory, 459 S.E.2d 638 (N.C. 1995), and the United States Supreme

Court denied Gregory’s petition for a writ of certiorari.

     On March 17, 1997, Gregory filed a post-conviction Motion for

Appropriate Relief (MAR) in state court, which the court denied.

On appeal, the North Carolina Supreme Court remanded the case in

light of its decisions in State v. McHone, 499 S.E.2d 761 (N.C.

1998), and State v. Bates, 497 S.E.2d 276 (N.C. 1998).      Gregory

then received some discovery from the State and, based on the

documents produced, claimed that the State improperly withheld

exculpatory evidence, in violation of Brady v. Maryland, 373 U.S.

83 (1963).    The state court rejected Gregory’s contention, and the

North Carolina Supreme Court declined to review that decision.


                                 -2-
     Gregory then filed a petition in the district court under 28

U.S.C. § 2254 for a writ of habeas corpus, raising numerous issues.

The district court dismissed his petition and also denied his

application for a certificate of appealability.                  We granted a

certificate of appealability only with respect to the issue of

whether    the   State   violated     Brady   in   withholding    exculpatory

evidence prior to trial.      After careful review, we now affirm.



                                       I

     Gregory, Kendrick Bradford, and Richard Gonzales were Marines

stationed at Camp LeJeune in Jacksonville, North Carolina, who, in

the early morning of August 24, 1991, were driving to a club in

Greenville, North Carolina.         Gregory was driving a Nissan Sentra

that he had borrowed from the mother of one of his children, and

all three Marines were drinking E&J Brandy and Coca-Cola.                  When

they came upon Wesley Parrish, Bernadine Parrish, and Bobbie Jean

Hartwig, who were walking along the highway on their way to visit

a friend in Ayden, North Carolina, Gregory stopped the car to offer

them a ride.      Because it appeared to Wesley Parrish that all six

adults could not fit in the small car, he turned down the offer of

a ride, and the Marines drove away.           They turned around, however,

returned   to    the   pedestrians,    and    again   offered   them   a   ride.

Gregory then raised a shotgun and ordered the three pedestrians to

hand over their money and wallets.            After they complied, Gregory


                                      -3-
ordered the two women to enter the car and Wesley Parrish to walk

away.    As Wesley Parrish was obeying, Gregory fired three shots at

him and drove away.      Although Parrish was seriously injured, he

survived.     He was later rescued by a passing driver and taken to

the hospital.

     In the meantime, Gregory drove the car into a field near Pitt

Community College, where the car became stuck in a ditch.         Gregory

ordered the women into a wooded area, where all three men raped

them.

        Gregory then tried to strangle Bernadine Parrish, but when she

regained consciousness, he snapped her neck.          He stated that he

killed Parrish to avoid going to prison. He then strangled Hartwig

and left her in a ditch with Parrish.          While the Marines were

working to extricate the car from the ditch in which it had become

stuck, using the women’s clothing for traction, Hartwig revived and

began    screaming.     Gregory   asked   Bradford   to   “take   care   of

business.”     When Bradford picked up a pistol, Gregory told him not

to use it because “if you use the pistol you are going to have to

shoot her three or four times.”     Bradford then shot Hartwig in the

chest with the shotgun, killing her.

        The men eventually freed the car from the ditch and returned

to Camp LeJeune, stopping at an automatic car wash along the way to

wash the car.




                                   -4-
     The women’s bodies were not discovered until September 10,

1991, over two weeks later, at which point their bodies were badly

decomposed.    A key ring discovered at the scene was identified as

the key to Bradford’s barracks room.            (The duty log at Camp LeJeune

indicated that Bradford had to be let into his room at 8:06 a.m. on

August 24, 1991.)      Also found at the scene was a large bottle of

E&J Brandy that had been sold at Camp LeJeune.              An investigation of

the Nissan Sentra revealed blood inside, although there was an

insufficient quantity to permit DNA testing, and hair fibers in the

back seat that were consistent with Hartwig’s hair.                The car also

had damage to its undercarriage.

     On September 7, 1991, during the investigation of an unrelated

crime, police found a Raven .25 automatic pistol in the master

bedroom   of   a   house   in   which    both    Bradford    and   Gregory    were

sleeping.      They   also   found   a   12-gauge     pump-action     model   500

Mossberg shotgun in a van parked at the residence.                  The shotgun

used shells of the type found at the crime scene.

     Police later learned that Gregory had had these guns in his

barracks room the day before, on September 6, 1991.                At that time,

Gregory gave Maurice Glover and Bradford the weapons, which the two

used to commit armed robbery later that evening.              At trial, Glover

testified against Gregory, stating that on September 6, 1991,

Gregory told him about killing the two women, including the fact

that Richard Gonzales was reluctant to participate.


                                        -5-
     Gonzales turned himself in on September 12, 1991, and pleaded

guilty to second-degree murder, rape, and kidnaping.   He testified

in detail at Gregory’s trial about the murders and what occurred in

the early morning hours of August 24, 1991.

     Malik Shabazz testified at Gregory’s trial, stating that in

1992, while he and Gregory were both in prison, Gregory talked

about the crime in great detail.

     Finally, before trial, Kendrick Bradford confessed to his role

in the crimes and was convicted and sentenced to life imprisonment.

     The state jury convicted Gregory of all counts and sentenced

him to death for his role in the murders of Parrish and Hartwig.

During the sentencing proceeding, Gregory admitted to being present

at the crime scene on August 24, 1991, but he claimed that Bradford

alone committed the rapes and murders.     In all other respects,

however, Gregory’s testimony confirmed the story that had been told

by Gonzales at trial.     In mitigation, Gregory also presented

evidence about his childhood, military service, and the possible

impact on him of post-traumatic stress disorder, sleep deprivation,

and chronic stimulant abuse.



                                II

     The documents that the State provided to Gregory during his

state post-conviction proceedings may be summarized generally as

follows:


                               -6-
(1)   Two documents recorded reports of alleged contacts with

      the murder victims after the time when the State’s

      evidence showed that they had been killed.                       In the first

      document,    Willie    Lee        Freeman     reported       to      state    law

      enforcement       officers    that       he   saw    a   woman       he     later

      identified as Bernadine Parrish on August 26, 1991, two

      days after she was supposedly murdered.                        Freeman told

      police he saw Ms. Parrish in a small car traveling about

      25 m.p.h. from a distance of about 15 feet.                      He had never

      seen the woman before, but identified a photograph of Ms.

      Parrish    and     stated    that     he      had    seen      her    face    on

      television.        In the second document, Raquel Hartwig

      reported that on August 27, 1991, three days after

      Parrish     was    purportedly        murdered,          she      received      a

      telephone    call    from     a    woman      who    asked     to     speak    to

      “Raquel.”     Ms. Hartwig stated that the only people who

      called her “Raquel” were Bobbie Jean Hartwig and a woman

      named Vicky. Ms. Hartwig stated that there was static on

      the line, and then the caller was disconnected.

(2)   Three     documents     were        reports         about      the     alleged

      involvement of third persons in the murders.                          Paulette

      Paramore    reported        that    on     September        3,      1991,     she

      overheard a discussion between two black men, a Mr.

      Blount and a Mr. Cooper, indicating that they might have


                                   -7-
           been involved in the murders.       The document indicated

           that “Cooper drives a light car.       Blount just out of

           prison.”    In the second document, an unnamed caller told

           a police officer on September 10, 1991, that Blount, a

           black male, was with Cooper when they shot the Parrish

           subject.     Finally, the third document indicated that

           Jasper Grimes reported overhearing Cliritye Blount, Jr.,

           talking to P.L. Phillips and saying that he was “in the

           car when the guy shot the guy in the back,” and that “the

           girls jumped in and they wouldn’t let the boy get in.”

     (3)   One document recorded an interview of witness Maurice

           Glover on September 12, 1991, in which Glover stated that

           neither Bradford nor Gregory had told him anything about

           the murders.

     The district court found that the state MAR court’s ruling on

his Brady claim based on the suppression of these documents was not

contrary   to,   nor    an   unreasonable   application   of,   clearly

established federal law.       On this issue, we granted Gregory a

certificate of appealability.



                                  III

     We review the district court’s legal conclusions de novo and

findings of fact for clear error.    See Monroe v. Angelone, 323 F.3d

286, 299 (4th Cir. 2003).


                                  -8-
     Federal courts reviewing petitions for writs of habeas corpus

must give great deference to state court judgments on the merits.

Vinson v. True, 436 F.3d 412, 416 (4th Cir. 2006).                          A habeas

petition should not be granted unless the state decision was

“contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court,” or

was “based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding.”                          28

U.S.C. § 2254(d).

     The state court applied Brady and found that the suppressed

evidence    was   not   “material,”     as    required   for     a    due    process

violation under Brady, in that it did not undermine confidence in

Gregory’s   conviction     or    sentence.      The   court    found        that   the

evidence of Gregory’s guilt was overwhelming.            This finding, which

is now due great deference, is amply supported by the trial record.

     First, Richard Gonzales testified in detail about how the

murders were committed and who committed them, directly implicating

Gregory.    Gonzales’ testimony was corroborated by all of the other

evidence presented by the State, and Gregory did not present any

contradictory     evidence      at   trial.     In    addition       to   Gonzales’

testimony, Bradford, another participant in the crimes, confessed

and was convicted.      Moreover, while we need not rely on Gregory’s

testimony during his sentencing, we nonetheless note that he placed

himself at the crime scene on August 24, 1991, rendering virtually


                                       -9-
impossible any suggestion that other persons committed the crime at

a later date or that the victims were alive after August 24, 1991.

The testimony of the participants was corroborated by the testimony

of Wesley Parrish, one of the victims, and by evidence found at the

scene of the crime, such as the brandy bottle, which was traced to

the store at Camp LeJeune, and Bradford’s barracks room key, as

well as the fact that Bradford did not have his key on August 24

and had to be let into his barracks room.

     Thus, the evidence contained in the first two categories of

suppressed documents -- suggesting that the victims in this case

were still alive after August 24 or that someone other than the

three Marines committed the crimes -- is simply overwhelmed by the

evidence of record in this case.         All three participants admitted

to being at the crime scene, disagreeing only about who actually

committed the rapes and murders. In addition, all three agree that

the two women were in fact murdered on August 24, 1991.                     This

evidence leaves no room for any doubt to be created by the first

two categories of suppressed documents.

     The third category would have provided some fodder to impeach

Glover, but it was nonetheless of minimal value.                  While Glover

initially   denied    knowing     anything    about   the    crime   and   later

admitted that Gregory had told him about it, this inconsistency was

readily   explained    by   the   fact   that    Glover     was   reluctant   to

implicate his friend in any crime.           Conflicting statements made in


                                     -10-
these circumstances would not likely reduce Glover’s credibility

significantly.       Moreover, Glover was impeached at trial with his

felony convictions and possible motivation for testifying against

Gregory.      Any value from “piling on” would therefore not have been

great.

     In Kyles v. Whitley, 514 U.S. 419 (1995), the Supreme Court

outlined the standard for determining whether evidence was material

under Brady (holding that the suppression of evidence favorable to

an accused violates due process only when the evidence is “material

either as to guilt or to punishment,” 373 U.S. at 87 (emphasis

added)).      Kyles noted that a showing of materiality under Brady

does not require the defendant to demonstrate by a preponderance

that disclosure of the suppressed evidence would have resulted in

acquittal, or that after discounting the inculpatory evidence in

light    of    the   undisclosed    evidence     there   would   have   been

insufficient evidence to convict.          Rather, the defendant must only

show that there is a reasonable probability that the result would

have been different.       That reasonable probability is shown if the

suppression of the evidence undermines confidence in the outcome of

the trial.      Kyles, 514 U.S. at 434.

     In this case, we agree with the district court that the

suppressed      evidence   simply   does   not   undermine   confidence   in

Gregory’s guilt, nor, given the brutality of the crime, in the

sentence.      Moreover, Gregory has not identified a single Supreme


                                    -11-
Court decision which clearly would have precluded the state court’s

denial of his MAR.   Rather, the state court identified and applied

federal law in a reasonable manner based on the evidence before it.

While Gregory does not agree with its result, he cannot show in

what way it was an unreasonable application of Brady case law.

     Gregory argues that the State’s failure to turn over the

evidence prejudiced him by affecting his decision to testify at

sentencing and his trial strategy.     This assertion, however, does

not make out a claim under Brady, as the Supreme Court has

specifically explained:

     It has been argued that the standard should focus on the
     impact of the undisclosed evidence on the defendant’s
     ability to prepare for trial, rather than the materiality
     of the evidence to the issue of guilt or innocence. Such
     a standard would be unacceptable for determining the
     materiality of . . . “Brady material” for two reasons.
     First, that standard would necessarily encompass
     incriminating evidence as well as exculpatory evidence,
     since knowledge of a prosecutor’s entire case would
     always be useful in planning the defense. Second, such
     an approach would primarily involve an analysis of the
     adequacy of the notice given to the defendant by the
     State, and it has always been the Court’s view that the
     notice component of due process refers to the charge
     rather than the evidentiary support for the charge.

United States v. Agurs, 427 U.S. 97, 113 n.20 (1976) (emphasis

added) (citation omitted); see also id. at 108 (rejecting the

“sporting theory of justice”); Brady, 373 U.S. at 90 (same).

     Finally, Gregory contends that the district court erred in not

holding an evidentiary hearing on his Brady claim.    An evidentiary

hearing, however, is required only if there is a factual dispute


                                -12-
that, if resolved in the petitioner’s favor, would entitle him to

relief.   McCarver v. Lee, 221 F.3d 583, 598 (4th Cir. 2000).          Here,

there was no such factual dispute.         The state court assumed that

the   suppressed   evidence   was    authentic,   that   it   was    in   the

possession of the State, and that it was not given to Gregory

before or during trial.   The state court also took judicial notice

of Bradford’s confession and conviction, which Gregory does not

contest. Thus, the evidentiary hearing would simply have served no

purpose; there was no evidence outside the record that needed to be

developed at a hearing.

      Concluding that the district court did not err in denying

Gregory’s habeas petition based on an alleged Brady violation, we

affirm.



                                                                    AFFIRMED




                                    -13-